IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-11220
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

RODDRICK REED,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:01-CR-73-1-Y
                        - - - - - - - - - -
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Roddrick Reed has moved to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Reed was notified of counsel’s

motion and brief, and he has filed a pro se response.       Our

independent review of the record, counsel’s brief, and Reed’s

response discloses no nonfrivolous issue.       Accordingly, counsel’s

motion to withdraw is GRANTED.    Counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.